223 Ga. 812 (1967)
158 S.E.2d 675
PIPPINS
v.
SECURITIES INVESTMENT COMPANY OF ATLANTA et al.
24381.
Supreme Court of Georgia.
Argued November 15, 1967.
Decided November 22, 1967.
George C. Mitchell, for appellant.
Beryl H. Weiner, Fryer & Harp, Joel J. Fryer, for appellees.
FRANKUM, Justice.
The certificate of the Clerk of Fulton Superior Court transmitting the appeal in this case is substantially in the form of the certificate of the clerk as set forth in Vezzani v. Vezzani, 222 Ga. 853 (153 SE2d 161), the only pertinent difference being that, while in that case the delay in transmitting the record pending the payment of the costs was 29 days, whereas, here the delay in transmitting the record pending the payment of the costs is shown by the certificate of the clerk to have been 69 days. Under the authority of the case cited and of George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683), the appeal in this case must be dismissed.
Appeal dismissed. All the Justices concur.